


110 HRES 1060 IH: Expressing condolences to the families of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1060
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Weiner submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences to the families of
		  the eight people killed and nine people wounded in the library of the Mercaz
		  Harav Yeshiva in Jerusalem’s Kiryat Moshe quarter on March 6,
		  2008.
	
	
		Whereas a gunman walked into a prominent Jewish seminary
			 in Jerusalem with an AK–47 assault rifle and opened fire on students as they
			 read in the library, killing eight and wounding nine;
		Whereas the seminary is the Mercaz Harav yeshiva in the
			 Kiryat Moshe quarter at the entrance to Jerusalem, a prestigious center of
			 Jewish studies;
		Whereas the seminary shooting was the first major attack
			 by Palestinian terrorists in Jerusalem since a suicide bomber killed eight
			 people on February 22, 2004;
		Whereas Hezbollah's Al-Manar satellite TV station in
			 Lebanon said a previously unknown group called the Martyrs of Imad Mughniyeh
			 and Gaza was responsible for the attack;
		Whereas about 7,000 Gazans marched in the streets of
			 Jebaliya firing guns in the air in celebration of the attack;
		Whereas in the southern town of Rafah, residents
			 distributed sweets to moving cars, and militants fired mortars in celebration;
			 and
		Whereas Hamas, the radical Islamic movement that controls
			 Gaza, praised the attack in a statement saying It was a natural response
			 to Israeli crimes in Gaza. We bless this act. It won't be the last one:
			 Now, therefore, be it
		
	
		That the United States House of
			 Representatives expresses its condolences to the families of the eight people
			 killed and nine people wounded in the library of the Mercaz Harav Yeshiva in
			 Jerusalem’s Kiryat Moshe quarter on March 6, 2008.
		
